Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-4, 6-12, 14-18, and 20-22 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on July 5, 2022, in response to the office action mailed on March 4, 2022, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, providing a first virtual Radio Access Network (vRAN) having a centralized unit (CU) and a distributed unit (DU) that are connected over an I/O bus using PCIe, and where the CU and the DU have a PCI to optical converter and an optical to PCI converter; and where a network node may use a different split for the first vRAN and a second vRAN so that a first and a second radio access technology (RAT) may be provided separately from a same network node using a different split including the use of 2G/3G waveforms over 4G or the use of 2G/3G/4G waveforms over 5G.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach wireless network splits:
U.S. PATENT NUMBERS:
2010/0296483 A1 – 4G overlaying existing 2G/3G [Paragraph 0002]
2013/0142169 A1 – [Paragraphs 0004-0005]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        August 12, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181